EXHIBIT 2
February 7, 2020


Aaron Glantz
Center for Investigative Reporting
1400 65th St, Suite 200
Emeryville, CA 94608
aglantz@revealnews.org


Case Numbers: FinCEN 19-178-F
             goFOIA 2019-07-130


Dear Mr. Glantz:

This is in further response to your Freedom of Information Act request dated July 17, 2019,
addressed to the Financial Crimes Enforcement Network (FinCEN) FOIA Office, seeking, “any
and all records -- including, data, documents, and correspondence that include information about
the real human owners (in some cases known as beneficial owners) of all-cash real residential
real estate transactions nationally from 2016 to the present, including but not limited to:

       •   Addresses of all residential real estate purchased with the cash, which FINCEN is
           aware of

       •   The amount of money transferred

       •   The name of the true, human owners of each residential real estate purchased with
           cash, including but not limited to those purchased by LLC, LLP, and LP shell
           companies

       •   The name of the individual responsible for representing the purchaser of the property

       •   The address of the human owners, the address of the individual responsible for
           representing the purchaser

       •   Any and all additional information FINCEN possesses about these purchases, which is
           publicly disclosable.

Your appeal letter dated August 1, 2019, stated four grounds for your appeal, as follows:




                                          www.fincen.gov
   1. The agency incorrectly asserted a Glomar response and failed to provide a detailed
      justification for withholding records,

   2. The requested records are not properly exempt under the Bank Secrecy Act and Exemption
      3,

   3. The agency failed to release and redact all segregable portions as required by FOIA; and

   4. The foreseeable harm standard requires Treasury to provide sufficient evidence for a court
      to determine that disclosure of a particular record will harm an interest protected by an
      exemption.

Glantz FOIA No. 19-178-F Appeal Response Letter (October 17, 2019). FinCEN's Appellate
Authority remanded your request to FinCEN’s FOIA Office for further processing. FinCEN has
therefore reprocessed your request under the FOIA, 5 U.S.C. § 552.

This is an interim response to your FOIA request dated July 17, 2019. The processing of your
request identified certain materials that are being withheld in full pursuant to the Freedom of
Information Act, 5 U.S.C. § 552. Please refer to the Applicable FOIA Exemptions list at the end
of this letter that identifies the authority for withholding the exempt material, which is indicated
by a mark appearing in the block next to the exemption. An additional enclosure with this letter
explains these FOIA exemptions in more detail.

If you are dissatisfied with FinCEN’s action on this remanded FOIA request, you may seek
judicial review in accordance with the FOIA, 5 U.S.C. § 552(a)(4)(B).

Additionally, you have the right to seek dispute resolution services from the Office of Government
Information Services (OGIS) which mediates disputes between FOIA requesters and Federal
agencies as a non-exclusive alternative to litigation. If you are requesting access to your own
records (which is considered a Privacy Act request), you should know that OGIS does not have the
authority to handle requests made under the Privacy Act of 1974. You may contact OGIS as
follows: Office of Government Information Services, National Archives and Records
Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001; e-mail at
ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-
5796.
If you have any questions pertaining to your request, please feel free to contact the FOIA Office
at email FinCENFOIA@fincen.gov.



Sincerely,




Rosemary Law
FOIA Officer

Summary:
Number of Pages Withheld in Full: 11

                           APPLICABLE EXEMPTIONS
               FREEDOM OF INFORMATION ACT AND/OR PRIVACY ACT

                          Freedom of Information Act (5 U.S.C. 552)

   (b)(1)       (b)(2)        (b)(3)     (b)(4)       (b)(5)     (b)(6)

   (b)(7)(A)      (b)(7)(B)       (b)(7)(C)       (b)(7)(D)    (b)(7)(E)   (b)(7)(F)

Enclosures
                       FREEDOM OF INFORMATION ACT
           SUBSECTIONS OF TITLE 5, UNITED STATES CODE, SECTION 552

Financial Crimes Enforcement Network (FinCEN) FOIA Branch applies FOIA exemptions to
protect:

                                             Exemptions
Exemption (b)(1): Records that contain information that is classified for national security
purposes.
Exemption (b)(2): Records that are related solely to the internal personnel rules and practices of
an agency.
Exemption (b)(3): Records specifically exempted from disclosure by code 31 U.S.C. § 5319,
(Bank Secrecy Act) which includes disclosure of reports pertaining to monetary instruments
transactions filed under subchapter II of chapter 53 of title 31 and records of those reports.
Exemption (b)(4): Records that contain trade secrets and commercial or financial information
obtained from a person that is privileged or confidential.
Exemption (b)(5): Inter- or intra-agency records that are normally privileged in the civil
discovery context. The three most frequently invoked privileges are the deliberative process
privilege, the attorney work-product privilege, and the attorney-client privilege:
    • Deliberative process privilege – Under the deliberative process privilege, disclosure of
        these records would injure the quality of future agency decisions by discouraging the
        open and frank policy discussions between subordinates and superiors.
    • Attorney work-product privilege – Records prepared by or at the direction of a FinCEN
        attorney.
    • Attorney-client privilege – Records of communications between an attorney and his/her
        client relating to a matter for which the client has sought legal advice, as well as facts
        divulged by client to attorney and any opinions given by attorney based on these.
Exemption (b)(6): Records that contain identifying information that applies to a particular
individual when the disclosure of such information "would constitute a clearly unwarranted
invasion of personal privacy.” This requires the balancing of the public’s right to disclosure
against the individual’s right to privacy.
 Exemption (b)(7)(A): Records or information compiled for law enforcement purposes, but only
to the extent that production of such law enforcement records or information…could reasonably
be expected to interfere with law enforcement proceedings.
Exemption (b)(7)(C): Records containing law enforcement information when disclosure “could
reasonably be expected to constitute an unwarranted invasion of personal privacy” based upon
the traditional recognition of strong privacy interests ordinarily appropriated in law enforcement
records.
Exemption (b)(7)(D): Records or information compiled for law enforcement purposes [which]
could reasonably be expected to disclose the identity of a confidential source, including a state,
local, or foreign agency or authority or any private institution which furnished information on a
confidential basis, and, in the case of a record or information compiled by a criminal law
enforcement authority in the course of a criminal investigation or by an agency conducting a
lawful national security intelligence investigation, information furnished by a confidential
source.
Exemption (b)(7)(E): Records compiled for law enforcement purposes, the release of which
would disclose techniques and/or procedures for law enforcement investigations or prosecutions,
or would disclose guidelines for law enforcement investigations or prosecutions if such
disclosure could reasonably be expected to risk circumvention of the law.
